Title: The American Commissioners to Gustavus Conyngham, 19 April 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Conyngham, Gustavus


Sir
Passi April 19. 1778
We have received a Complaint from the remaining Part of your Officers and Crew, of an unfair distribution of Prize Money by Mr. Hodge. To prevent any Such Complaints in future, We desire that you will put your Prizes into the Hands of Messieurs Gardoqui at Bilboa, and into those of the Principal Merchant at Cadiz or Corogne, directing them to make a Speedy Distribution of the Prize-Money, among the Crew and Account to Us for the public Part. You will inform Us, at the Same Time of their Contents and what they are supposed to be worth.
We wish to have, immediately an Account of what you have hither to taken, their supposed Value and to whom committed. You will use your utmost Endeavours to make up your Crew and taking a Cruise where you can with Safety, come to Bordeaux, Brest or Nantes. We can there examine into your Disputes and settle your future Establishment, with much more ease and Effect.
When you make a prize, you should take Copies of her Bills of loading or an Inventory of her Contents, by Sending Us copies of which We can check the Merchants Accounts and prevent any Impositions.
You will inform your ships Company of the Directions We have given to provide for their Satisfaction in future and We wish to be favoured with a Copy of your Commission. We are sir, your most obedient, humble servants
B FranklinArthur LeeJohn Adams
To Captn. Cunningham of the Revenge at Cadiz.
